Citation Nr: 0105841	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tendonitis of the left 
shoulder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1953, until 
August 1973.  This claim comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1999 rating decision of 
the Regional Office (RO) of Lincoln Nebraska which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not currently shown to have a left 
shoulder disorder.


CONCLUSION OF LAW

Tendonitis of the left shoulder was not incurred or 
aggravated by active service.  U.S.C.A. §§ 1110, 1131, 1154 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that all relevant facts 
have been properly and sufficiently developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as is mandated by current law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 3(a), 114 Stat. 2096, ___(2000) (to be codified as 
amended at 38 U.S.C.  5102, 5103, 5103A).  Specifically, the 
Board notes that the veteran's service medical records were 
obtained and that the veteran was afforded a VA examination.  
The veteran has also submitted medical records representing 
examinations of the veteran by private physicians.  The 
veteran also appeared and presented testimony at a hearing at 
the RO, and he was informed by the RO of the evidence 
necessary to substantiate his claim.  As such, the case is 
ready for appellate review.

The instant appeal arises as a result of the denial of the 
veteran's claim for tendonitis in the left shoulder that the 
veteran asserts is related to service. 

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or personal 
injury incurred in the line of duty or for aggravation 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  When a veteran seeks service for a 
disability, due consideration shall be given to the 
supporting evidence in light of places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran, the veteran's military records, and all pertinent 
medical and lay evidence.  See U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).

The veteran's service medical records are silent regarding 
any injury, treatment or diagnosis pertaining to the left 
shoulder.  In February 1971, at the time the veteran was 
first treated for tendonitis of the right shoulder, the 
service medical records were negative for tendonitis or any 
other disorder of the left shoulder.  Periodic examinations 
during the veteran's active service note no injury to or 
treatment of the left shoulder.  Also, in the veteran's 
retirement exam of September 1972, notes on the veteran's 
medical history specifically list persisting problems with 
the veteran's right shoulder, including tendonitis.  
Significantly, there is no mention of injury or treatment of 
the left shoulder. 

During a February 1975 VA medical examination of the veteran 
he did not report any complaints referable to the left 
shoulder, and no abnormalities are listed concerning the 
veteran's musculo-skeletal system.  Also, during a December 
1999 VA examination of the veteran, there was no diagnosis 
relating to the left shoulder. 

When the veteran's claim of disability for tendonitis of the 
left shoulder was denied in March of 1999, a letter was sent 
to the veteran requesting medical evidence of a current 
disability, medical evidence of a link between the disability 
claimed to have been incurred in service and the present 
disability, and medical evidence showing the claimed 
tendonitis has been treated since discharge from service.  
The veteran responded by sending medical records of an 
examination by a private physician dated August 1999.  While 
this examination addressed right shoulder tendonitis, it was 
silent as to the left shoulder. 

Based on this evidence, the Board finds that service 
connection for tendonitis of the left shoulder is not 
warranted.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("In the absence of proof of a present 
disability there can be no valid claim.")

In the determination of the probative weight of the evidence 
presented as a whole, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue.  See 
Alemany v. Brown 9 Vet. App. 52, 59 (1993).  A claim may be 
denied only if the Board specifically finds that the 
preponderance of the evidence is clearly against the 
veteran's claim.  The lack of evidence presented by the 
veteran in favor of his claim and the absence of any evidence 
demonstrating the presence of a current left shoulder 
disability leads the Board to conclude that the weight of the 
evidence is against the veteran's claim.  The only existing 
evidence to support the veteran's claim is his own assertion 
of a current left shoulder tendonitis.  Unfortunately, the 
veteran's statements, standing alone, are not sufficient 
evidence on which to base a favorable ruling, for his 
contentions cannot constitute competent medical opinion of a 
current disability.  See Grottveit v. Brown, 5 Vet. App 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim and service 
connection for tenonitis of the left shoulder is not 
warranted.


ORDER

Service connection for tendonitis of the left shoulder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

